PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order affirming the referee’s decision that he is not permanently and totally disabled. Claimant contends that the Board’s order is inadequate for judicial review, because it does not contain findings sufficient to support its conclusion, and that the findings that the Board made are not supported by substantial evidence.
We agree that, in the light of the voluminous record and the conflicting evidence, the Board’s very sparse findings are not adequate, in and of themselves, to support its decision. The referee’s decision, which the Board affirmed, contains adequate findings and is supported by substantial evidence. If the Board intended to adopt the findings of the referee, it had to do so expressly. If that was not the Board’s intention, it had to make its own findings adequate, in and of themselves, to support its decision.
Reversed and remanded for reconsideration.